This is an appeal from a judgment of conviction for manslaughter. As we read this record, the evidence in the case did not show anything more than simple negligence. It fell far short of that culpable negligence required to be shown in order to sustain a conviction of manslaughter.
The judgment must be reversed upon the authority of Russ v. State, 140 Fla. 217, 191 So. 296, wherein it was said:
"This Court is committed to the rule that the degree of negligence required to sustain imprisonment should be at least as high as that required for the imposition of punitive damages in a civil action. The burden of proof authorizing a recovery of exemplary or punitive damages by a plaintiff for *Page 685 
negligence must show a gross and flagrant character, evincing reckless disregard of human life or of the safety of persons exposed to its dangerous effects; or that entire want of care which would raise the presumption of indifference to consequences; or such wantonness or recklessness or grossly careless disregard of the safety and welfare of the public, of that reckless indifference to the rights of others, which isequivalent to an intentional violation of them. See Cannon v. State 91 Fla. 214, 107 So. 360; Shaw v. State, 88 Fla. 320,102 So. 550; Kent v. State 53 Fla. 51, 43 So. 773; Florida East Coast R. Co. v. Hayes, 65 Fla. 1, 60 So. 792."
Reversed.
BROWN, BUFORD, THOMAS and ADAMS, JJ., concur.
CHAPMAN, C. J., TERRELL and SEBRING, JJ., dissent.